  6:16-cv-03604-DCC-JDA           Date Filed 10/18/18     Entry Number 333        Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               GREENVILLE DIVISION

 The Michelin Retirement Plan and the )
 Investment Committee of the Michelin )
 Retirement Plan,                             )
                                              )
                                  Plaintiffs, )    Case No. 6:16-cv-03604-DCC
         v.                                   )
                                              )
 Dilworth Paxson, LLP, BFG Socially )
 Responsible Investments, Ltd., Burnham )          DEFENDANT GREENBERG
 Financial Group, Inc., Burnham Securities, )      TRAURIG, LLP’S CONSENT MOTION
 Inc., COR Fund Advisors, LLC, GMT )               FOR EXTENTION OF TIME TO FILE
 Duncan, LLC, Greenburg Traurig, LLP, )            RESPONSIVE PLEADINGS
 Thorsdale Fiduciary and Guaranty Company )
 Ltd., U.S. Bank National Association, Valor )
 Group Ltd., Wakpamni Lake Community )
 Corp., Wealth-Assurance AG, Wealth )
 Assurance Private Client Corporation, )
 Timothy B. Anderson, Jon Michael )
 Burnham, Devon D. Archer, Bevan T. )
 Cooney, Hugh Dunkerley, Jason W. Galanis, )
 John P. Galanis, Gary T. Hirst, Frankie D. )
 Hughes, and Michelle A. Morton,              )
                                              )
                               Defendants. )




       Defendant Greenberg Traurig, LLP (“Greenberg”) through undersigned counsel with the

consent of the counsel for the Plaintiffs respectfully moves this Court for an Order extending the

time for Greenberg to file responsive pleadings to the Complaint in this matter. Greenberg’s

response is presently due October 19, 2018. Greenberg respectfully request an extension until

November 1, 2018, to file its response.




                                           Page 1 of 2
  6:16-cv-03604-DCC-JDA        Date Filed 10/18/18   Entry Number 333      Page 2 of 2




                                                Respectfully submitted,

                                                s/ William A. Coates        _________
                                                William A. Coates, Federal Bar No. 183
                                                ROE CASSIDY COATES & PRICE, P.A.
                                                1052 North Church Street, Greenville, SC 29601
                                                Post Office Box 10529, Greenville, SC 29603
                                                (864) 349-2600
                                                Email address: wac@roecassidy.com
                                                Counsel for Greenberg Traurig, LLP

I consent.

s/J. Derrick Quattlebaum
J. Derrick Quattlebaum, Federal Bar No. 5252
Haynsworth Sinkler Boyd, P.A.
Post Office Box 2048
One North Main, 2nd Floor
Greenville, South Carolina 29601-2772
(864) 240-3249
Email address: dquattlebaum@hsblawfirm.com
Counsel for Plaintiffs



Greenville, South Carolina

October 18, 2018




                                       Page 2 of 2
